 

Exhibit 10.2

 

RESTRICTIVE COVENANT AGREEMENT

 

This RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is made and entered into
April 14, 2020 (“Effective Date”), by and between Verso Corporation, a Delaware
corporation (“Verso”), and Matthew Archambeau (“Employee”).

 

WHEREAS, Verso and Employee are parties to an employment agreement dated on or
about the date hereof (“Employment Agreement”), and in connection therewith,
Verso is willing to employ Employee in a senior executive position, and Employee
is willing to accept such employment, contingent on Employee’s execution of this
Agreement.

 

NOW, THEREFORE, in consideration of foregoing and the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Verso and Employee
hereby agree as follows:

 

 

1.

Definitions. As used below in this Agreement, the terms:

 

 

1.1.

“Business” will mean the business of coated and supercalendered paper products,
the operation of coated and supercalendered paper mills, specialty paper mills
producing those specialty paper products that can be manufactured at the
specialty paper mills operated by Verso and its subsidiaries (“Verso Group”),
and/or the manufacturing of other papers to the extent that at the time of
Employee’s termination the Verso Group manufactures, or has undertaken material
steps to engage in the manufacturing of, such other papers, anywhere in the
world as conducted by the Verso Group, and/or any other business that any member
of the Verso Group participated in, or undertook business planning to
participate or engage in, at any point since commencement of Employee’s
employment under the Employment Agreement.

 

 

 

1.2.

“Protected Information” will mean any and all nonpublic information,
confidential information, proprietary information, trade secrets, or other
sensitive information (whether in oral, written, electronic, or any other form)
concerning any member of the Verso Group and/or any of their respective agents,
consultants, contractors, directors, employees, fiduciaries, investors,
potential investors, members, officers, partners, principals, and
representatives, that (a) Verso takes reasonable measures to maintain in
secrecy, (b) is required to be maintained as confidential under governing law or
regulation or under an agreement with any third parties, (c) would otherwise
appear to a reasonable person to be confidential or proprietary, and/or (d)
pertains in any manner to Verso’s business, including but not limited to:
Research and Development (as defined below); customers or prospective customers,
targeted national accounts, or strategies or data for identifying and satisfying
their needs; present or prospective business relationships; present, short term,
or long term strategic plans; acquisition candidates; plans for corporate
restructuring; products under consideration or development; cost, margin or
profit information; data from which any of the foregoing types of information
could be derived; human resources (including compensation information and
internal evaluations of the performance, capability and potential of Verso
employees); business methods, data bases and computer programs. The fact that
individual elements of the information that constitutes Protected Information
may be generally known does not prevent an integrated compilation of
information, whether or

 

 

 

--------------------------------------------------------------------------------

 

not reduced to writing, from being Protected Information if that integrated
whole is not generally known.

 

 

1.3.

“Research and Development” will include, but not be limited to, all (a)
short-term and long- term basic, applied and developmental research and
technical assistance and specialized research support of customers or active
prospects, targeted national accounts, of Verso operating divisions; (b)
information relating to: manufacturing and converting processes, methods,
techniques and equipment and the improvements and innovations relating to same;
quality control procedures and equipment; identification, selection, generation
and propagation of tree species having improved characteristics; forest resource
management; innovation and improvement to manufacturing and converting processes
such as shipping, pulping bleaching chemical recovery papermaking, coating and
calendering processes and in equipment for use in such processes; reduction and
remediation of environmental discharges; minimization or elimination of solid
and liquid waste; use and optimization of raw materials in manufacturing
processes; recycling and manufacture of paper products; recycling of other paper
or pulp products; energy conservation; computer software and application of
computer controls to manufacturing and quality control operations and to
inventory control; radio frequency identification and its use in paper and
packaging products; and product or process improvement, development or
evaluation; and (c) information about methods, techniques, products, equipment,
and processes that Verso has learned do not work or do not provide beneficial
results (“negative know-how”) as well as those that do work or provide
beneficial results.

 

 

 

1.4.

“Unauthorized” will mean (a) in contravention of Verso’s policies or procedures;
(b) otherwise inconsistent with Verso’s measures to protect its interests in the
Protected Information; (c) in contravention of any lawful instruction or
directive, either written or oral, of any Verso employee empowered to issue such
instruction or directive; (d) in contravention of any duty existing under law or
contract; (e) to the detriment of Verso; or

 

(e) for the use or advantage of any entity or person other than the Verso Group.

 

 

1.5.

“Verso Group” will mean Verso, and/or its subsidiaries, and/or its mills.

 

 

2.

Confidentiality.

 

 

2.1.

Employee acknowledges and agrees that by reason of Employee’s employment with
Verso, Employee has been and will be entrusted with Protected Information and
may develop Protected Information, that such information is valuable and useful
to Verso, that it would also be valuable and useful to competitors and others
who do not know it and that such information constitutes confidential and
proprietary trade secrets of Verso. While an employee or consultant of Verso, or
at any time thereafter regardless of the reasons for leaving Verso, Employee
agrees not to use or disclose, directly or indirectly, any Protected Information
in an Unauthorized manner or for any Unauthorized purpose unless such
information will have become generally known in the relevant industry or
independently developed with no assistance from, nor as a result of a breach of
the covenants and obligations hereunder by, Employee. Further, promptly upon
termination, for any reason, of Employee’s employment with Verso or upon the
request of Verso, Employee agrees to deliver to Verso all property and materials
and copies thereof within Employee’s possession or control that belong to the
Verso Group or that contain Protected Information and to permanently delete upon
Verso’s request all Protected Information from any computers or other electronic
storage media Employee owns or uses.

 

 



2

 

 



--------------------------------------------------------------------------------

 

 

2.2.

While an employee of Verso and after termination of Employee’s employment with
Verso for any reason, Employee agrees not to take any actions that would
constitute or facilitate the Unauthorized use or disclosure of Protected
Information, including transmitting or posting such Protected Information on the
internet, anonymously or otherwise. Employee further agrees to take all
reasonable measures to prevent the Unauthorized use and disclosure of Protected
Information and to prevent Unauthorized persons or entities from obtaining or
using Protected Information.

 

 

 

2.3.

If Employee becomes legally compelled (by deposition, interrogatory, request for
documents, subpoena, investigation, demand, order or similar process) to
disclose any Protected Information, then before any such disclosure may be made,
Employee will immediately notify Verso thereof and, at Verso’s expense, will
consult with Verso on the advisability of taking steps to resist or narrow such
request and cooperate with Verso in any attempt to obtain a protective order or
other appropriate remedy or assurance that the Protected Information will be
afforded confidential treatment. If such protective order or other appropriate
remedy is not obtained, Employee will furnish only that portion of the Protected
Information that it is advised by legal counsel is legally required to be
furnished.

 

 

 

2.4.

In accordance with the Defend Trade Secrets Act, 18 U.S.C. § 1833(b), and other
applicable law, nothing in this Agreement, or any other agreement or policy,
will prevent Employee from, or expose Employee to criminal or civil liability
under federal or state trade secret law for, (a) directly or indirectly sharing
any of the Verso Group’s trade secrets or other Protected Information (except
information protected by any member of the Verso Group’s attorney-client or work
product privilege) with an attorney or with any federal, state, or local
government agencies, regulators, or officials, for the purpose of investigating
or reporting a suspected violation of law, whether in response to a subpoena or
otherwise, without notice to the Verso Group, or (b) disclosing trade secrets in
a complaint or other document filed in connection with a legal claim, provided
that the filing is made under seal. Further, nothing herein will prevent
Employee from discussing or disclosing information related to Employee’s general
job duties or responsibilities and/or regarding employee compensation. Employee
may disclose Protected Information as required in response to a subpoena or
other legal process, in accordance with the terms and procedures set forth in
Section 2.3, above.

 

 

 

3.

Non-Competition.

 

 

3.1.

Employee acknowledges and agrees that the Business is worldwide in scope, the
Verso Group’s competitors and customers are located throughout the world, and
the Verso Group’s strategic planning and Research and Development activities
have application throughout the world and are for the benefit of customers and
the Business throughout the world, and therefore, the restrictions on Employee’s
competition after employment as described below apply to anywhere in the world
in which the Verso Group does business. Employee acknowledges that any such
competition within that geographical scope will irreparably injure the Verso
Group. Employee acknowledges and agrees that, for that reason, the prohibitions
on competition described below are reasonably tailored to protect the interests
of the Verso Group.

 

 

 

3.2.

While an employee or consultant of Verso, Employee agrees not to compete in any
manner, either directly or indirectly and whether for compensation or otherwise,
with the Business or to assist any other person or entity to compete with the
Business.

 

 



3

 

 



--------------------------------------------------------------------------------

 

 

3.3.

Upon termination of Employee’s employment with Verso for any reason occurring
more than ninety (90) days after the Effective Date, Employee agrees that for a
period of twelve

 

(12) months (“Non-Compete Period”) following such termination Employee will not
compete with the Business anywhere in the world in which the Verso Group is
doing business; in this context “compete” means to do any one or more of the
following:

 

 

3.3.1.

directly or indirectly in any capacity engage in the Business or assisting
others to engage in the Business;

 

 

 

3.3.2.

engaging in any sales, marketing, Research and Development or managerial duties
(including, without limitation, financial, human resources, strategic planning,
or operation duties) for, whether as an employee, consultant, or otherwise, any
entity that produces, develops, sells, markets or operates in the Business;

 

 

 

3.3.3.

owning, managing, operating, controlling or consulting for any entity that
engages in the Business; provided, however, that this Section 3(c)(iii) will not
prohibit Employee from being a passive owner of not more than 5% of the
outstanding stock of any class of a corporation that is publicly traded, so long
as Employee has no active participation in the business of such corporation; or

 

 

 

3.3.4.

soliciting the business of any actual or active prospective customers, or
targeted national accounts of the Verso Group for any product, process or
service that is competitive with the Business, whether existing or contemplated
for the future, on which Employee has worked, or concerning which Employee has
in any manner acquired knowledge or Protected Information about, during the 12
months preceding termination of Employee’s employment.

 

 

 

3.4.

It will not be a violation of any provision of Section 3.2 for Employee to
accept employment with a non-competitive division or business unit of a
multi-divisional company of which one or more divisions or business units are
competitors of Verso, so long as Employee does not engage in, oversee, provide
input or information regarding, or participate in any manner in the activities
described in this paragraph as they relate to any division or business unit that
is a competitor of Verso.

 

 

 

3.5.

Employee will not assist others in engaging in activities that Employee is not
permitted to take.

 

 

 

4.

Non-Solicitation/Non-Hire. During Employee’s employment at Verso and for a
period of twelve

(12) months following the termination of such employment for any reason,
Employee agrees that Employee will not, either on Employee’s own behalf or on
behalf of any other person or entity, directly or indirectly:

 

 

4.1.

encourage, induce, solicit, hire or attempt to encourage, induce, or solicit or
hire any then current employee of the Verso Group, or otherwise interfere with
or encourage any such employee to terminate or limit his or her employment or
consulting relationship with Verso; or

 

 

 

4.2.

induce, encourage or assist any other person to engage in any of the activities
described above; provided, however, that there will be no violation of this
Section 4.2 in the event that a Verso Group employee responds to a public
solicitation for new hires by an entity with which Employee is associated;

 

 



4

 

 



--------------------------------------------------------------------------------

 

 

4.3.

encourage, induce, solicit, or attempt to encourage, induce, or solicit any
former, current or prospective customer of the Verso Group, about whom Employee
acquired confidential information during the course of Employee’s employment
with Verso, to cease, or reduce the amount of, or change the terms and
conditions of, business it does with the Verso Group; or

 

 

 

4.4.

interfere with, disrupt, or attempt to interfere with or disrupt the business
relationships (contractual or otherwise) existing (now or at any time in the
future) between Verso and any third party (including, without limitation, the
Verso Group’s customers, vendors, suppliers, licensors, lessors, joint
venturers, associates, consultants, agents and partners).

 

 

 

5.

Tolling Period of Restrictions. Employee agrees that the periods of
non-competition and non- solicitation/non-hire set forth in Sections 3 and 4,
respectively, will be extended by the period of violation if Employee is found
to be in violation of those provisions.

 

 

 

6.

Duty to Show Agreement to Prospective Employer. During Employee’s employment
with Verso and for twelve (12) months after the Termination Date (as defined in
the Employment Agreement), Employee will, prior to accepting other employment,
provide a copy of this Agreement to any recruiter who assists Employee in
locating employment other than with Verso and to any prospective employer with
which Employee discusses potential employment.

 

 

 

7.

Representations, Warranties and Acknowledgements. In addition to the
representations, warranties and obligations set forth throughout this Agreement,
Employee acknowledges that (a) Protected Information is commercially and
competitively valuable to Verso and critical to its success; (b) the
Unauthorized use or disclosure of Protected Information or the violation of the
covenants set forth in Sections 2, 3, or 4 would cause irreparable harm to
Verso; (c) by this Agreement, Verso is taking reasonable steps to protect its
legitimate interests in its Protected Information; (d) Employee has developed,
or will develop, legally unique relationships with customers of Verso; and (e)
nothing herein will prohibit Verso from pursuing any remedies, whether in law or
equity, available to Verso for breach or threatened breach of this Agreement.
Employee further acknowledges and agrees that, as a senior executive of Verso,
Employee performs unique and valuable services to Verso of an intellectual
character and that Employee’s services will be difficult for Verso to replace.
Employee further acknowledges and agrees that Verso is providing Employee with
significant consideration in this Agreement for entering into this Agreement and
that Verso’s remedies for any breach of this Agreement are in addition to and
not in place of any other remedies Verso may have at law or equity or under any
other agreements.

 

 

 

8.

General.

 

 

8.1.

Employee acknowledges and agrees that the parties have attempted to limit
Employee’s right to compete only to the extent necessary to protect Verso from
unfair competition and protect the legitimate interests of Verso. If any
provision or clause of this Agreement or portion thereof will be held by any
court of competent jurisdiction to be illegal, void or unenforceable in such
jurisdiction, the remainder of such provisions will not thereby be affected and
will be given full effect, without regard to the invalid portion. It is the
intention of the parties and Employee agrees, that if any court construes any
provision or clause of this Agreement or any portion thereof to be illegal, void
or unenforceable because of the duration of such provision or the area or matter
covered thereby, such court will reduce the duration, area or matter of such
provision and in its reduced form, such provision will then be enforceable and
will be enforced.

 

 



5

 

 



--------------------------------------------------------------------------------

 

 

8.2.

Employee acknowledges that neither this Agreement nor any provision hereof can
be modified, abrogated or waived except in a written document signed by the
President and Chief Executive Officer of Verso, or in the event of the absence
of such person or the vacancy of such position, such other person as Verso’s
Chairman of the Board or board of directors designates in writing.

 

 

 

8.12.

This Agreement will be governed by, construed under, and enforced in accordance
with the internal laws of the State of Ohio, without regard to the
conflicts-of-law provisions or principles thereof. This Agreement and its
subject matter have substantial contacts with the State of Ohio, and any lawsuit
or other legal proceeding with respect to this Agreement must be brought in a
court of competent jurisdiction in Hamilton County, Ohio, or in the United
States District Court for the Southern District of Ohio (Western Division). In
any such lawsuit or other legal proceeding, any such court will have personal
jurisdiction over all the parties hereto, and service of process upon them under
any applicable law, statute or rule will be deemed valid and good.

 

 

 

8.13.

This Agreement may be executed electronically and/or in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

 

 

 

8.3.

This Agreement and any rights thereunder may be assigned by Verso and, if so
assigned, will operate to protect the Protected Information and relationships of
Verso as well as such information and relationships of the assignee.

 

 

 

8.4.

Employee agrees that Verso’s determination not to enforce this or similar
agreements as to specific violations will not operate as a waiver or release of
Employee’s obligations under this Agreement.

 

 

 

8.14.

If any provision of this Agreement or the application of any such provision to
any party or circumstances will be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances other than those to which it is so determined to be invalid and
unenforceable, will not be affected thereby, and each provision hereof will be
validated and enforced to the fullest extent permitted by law. Employee agrees
the restrictions set forth in this Agreement are reasonable and necessary to
protect the interests of Verso. If any of the covenants set forth herein are
deemed to be invalid or unenforceable for any reason, the parties contemplate
that such provisions will be modified to make them enforceable to the fullest
extent permitted by law.

 

 

 

8.15.

Employee acknowledges and agrees that Verso has advised Employee that Employee
may consult with an independent attorney before signing this Agreement.

 

 

 

8.16.

This Agreement sets forth the entire agreement of the parties, and fully
supersedes any and all prior agreements or understandings between the parties
pertaining to the subject matter hereof.

 

 

 

[signatures appear on next page]

 



 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have hereto executed this Restrictive Covenant
Agreement as of the day and year first above written.

 

 

Verso Corporation

 

 

 

By:

/s/ Adam St. John Adam St. John

 

President and Chief Executive Officer

 



/s/ Matthew Archambeau

 

Matthew Archambeau

 

 